                        Case 18-12773-BLS   Doc 54-1   Filed 01/10/19   Page 1 of 3



                                              EXHIBIT 1


                                            Proposed Order




24843726.1 01/10/2019
                     Case 18-12773-BLS           Doc 54-1      Filed 01/10/19       Page 2 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE



In re:                                                        Chapter 11

INTERTOUCH TOPCO LLC, et al.,                                 Case No. 18-12773 (BLS)

                                Debtors.                      Jointly Administered
                                                              Re: Docket No. 4


         ORDER DISMISSING THE DEBTORS’ CHAPTER 11 CASES PURSUANT TO
              SECTIONS 1112(b) AND 305(a) OF THE BANKRUPTCY CODE

              Upon consideration of the motion (the “Motion to Dismiss”)1 of Gate Worldwide

Holdings LLC seeking entry of an order pursuant to sections 105, 349(a), 1112(b) and/or 305(a)

of title 11 of the United States Code, 11 U.S.C. § 101-1532 (the “Bankruptcy Code”) dismissing

the Chapter 11 cases of interTouch Topco LLC (“Topco”) and interTouch Holdings LLC

(“interTouch”) with prejudice and all pleadings and evidence related thereto; and the Court having

jurisdiction over the Motion pursuant to sections 157 and 1334 of title 28 of the United States

Code; and due and proper notice of the Motion having been provided; and it appearing that no

other or further notice need be provided; and the Court having determined that the relief sought in

the Motion is in the best interest of the Debtors’ estates, its creditor(s), and all parties-in-interest;

and the Court having determined that the legal and factual bases set forth in the Motion and at the

hearing establish just cause for the relief granted herein, and after due deliberation and sufficient

cause appearing therefor; it is hereby

              ORDERED that the Motion is GRANTED in its entirety; and it is further




1
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
              Motion to Dismiss.

27528190.3   01/10/2019
                        Case 18-12773-BLS   Doc 54-1   Filed 01/10/19     Page 3 of 3



             ORDERED that the above-captioned chapter 11 cases of the Debtors are DISMISSED

WITH PREJUDICE against the Debtors from filing another case under any chapter of the

Bankruptcy Code for a period of six months from the date of this Order without first obtaining

leave from this Court to file a new bankruptcy case on notice to Gate Worldwide Holdings LLC;

and it is further

             ORDERED that notwithstanding any possible application of Federal Rules of Bankruptcy

Procedure 6006(d), 7062, 9014 or otherwise, the terms and conditions of this Order shall be

effective immediately and enforceable upon its entry; and it is further

             ORDERED that this Court shall retain jurisdiction to hear and determine any motion for

sanctions as well as all matters arising from the implementation of this Order.

Dated _________, 2019
Wilmington, Delaware

                                                __________________________________
                                                The Honorable Brendan L. Shannon
                                                United States Bankruptcy Judge




                                                   2
27528190.3 01/10/2019
